IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                              October 21, 2008
                               No. 08-40086
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

JOEL LOPEZ-FERNANDEZ

                                          Petitioner-Appellant

v.

JOHN B FOX, Warden

                                          Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:07-CV-606


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Joel Lopez-Fernandez (Lopez), federal prisoner # 06964-030, appeals the
denial of his 28 U.S.C. § 2241 petition challenging his methamphetamine and
firearms convictions.   The district court determined that Lopez’s claims
collaterally attacked his conviction and, as such, he was precluded from
proceeding via § 2241 because he had failed to show the 28 U.S.C. § 2255 remedy
inadequate. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-40086

2001). Lopez has failed to assign error to or address that determination and has
therefore waived its review. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).
      AFFIRMED.




                                       2